DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-17 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 October 2019 was filed before the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 15 August 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because copies of the Non-Patent Literature Document and the Foreign Patent Documents have not been submitted.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of 
Claim Objections
Claims 1, 4, 9-10, 12, and 17 are objected to because of the following informalities:  
Claim 1 line 4: “the body” is suggested to read --a body--. 
Claim 1 line 10: “the total length” is suggested to read --a total length--.
Claim 4 line 1: “the height” is suggested to read --a height--.
Claim 9 line 2: “an array” is suggested to read --the array--.
 Claim 10 lines 10-11: “to apply a greater level of compression targeted to at least 20% of the total length of the one or more surface veins under the skin” is suggested to read --configured to apply a greater level of compression targeted to at least 20% of the total length of the one or more surface veins under the skin--.
Claim 10 line 11: “the total length” is suggested to read --a total length--.
Claim 12 line 1: “the height” is suggested to read --a height--.
Claim 12 line 2: “an array” is suggested to read --the array--.
Claim 17 line 2: “the center” is suggested to read --a center--.
Claim 17 line 3: “a center” is suggested to read --the center--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 10, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 1, and 11 respectively of U.S. Patent No. 10,420,694 B2 to Barker (Herein referred to as Barker ‘694). Although the claims at issue are not identical, they are not patentably distinct from each other because at least the independent claims of the instant application are encompassed by the claims of Barker ‘694. 
Regarding claim 1 of the instant application,  claim 1 of Barker ‘694 recites an article of clothing (Barker ‘694 - claim 1 lines 1-2), adapted to be worn against skin (Barker ‘694 - claim 1 lines 2-5) comprising
	a first layer of material (Barker ‘694 - claim 1 lines 5-6) having a skin facing surface (Barker ‘694 - claim 1 line 6) and an outer surface (Barker ‘694 - claim 1 line 6), the first layer of material providing general compression or graduated compression to an area of the body (Barker ‘694 - claim 1 lines 7-9),
	a second layer of material (Barker ‘694 - claim 1 line 9) formed as an array attached to the skin facing surface of the first layer of material (Barker ‘694 - claim 1 lines 9-10 and 12-14), the array comprising at least one pad or protrusion (Barker ‘694 - claim 1 lines 9-10), wherein the array is arranged in a predetermined shape having a width of between 1 and 10 cm (Barker ‘694 - claim 1 lines 11-12), such that the array is positioned over one or more surface veins in the area of the body (Barker ‘694 - claim 1 lines 12-15), to apply an area of targeted compression to at least 20% of the total length of the one or more surface veins (Barker ‘694 - claim 1 lines 15-16), 
	wherein the area of general compression or graduated compression is larger than the area of targeted compression and the array provides a greater level of compression than the area of general compression or graduated compression to the one or more surface veins (Barker ‘694 - claim 1 lines 19-22), which include a cephalic vein, a basilic vein, a short saphenous vein, a long 
Regarding claim 7 of the instant application, Barker ‘694 discloses the invention as applied to claim 1 above. Barker ‘694 further recites wherein the array applies targeted compression to between 60% and 100% of the total length of the one or more surface veins (Barker ‘694 - claim 11 lines 1-3).
Regarding claim 10 of the instant application, Barker ‘694 recites a device, adapted to be worn against skin for enhancing athletic ability by compressing one or more surface veins thereby increasing available oxygen to muscles (Barker ‘694 - claim 1 lines 1-5), comprising:
	a first layer of material (Barker ‘694 - claim 1 lines 5-6), having a skin facing surface (Barker ‘694 - claim 1 line 6) and an outer surface (Barker ‘694 - claim 1 line 6), which provides a region of general compression or graduated compression to skin over one or more surface veins (Barker ‘694 - claim 1 lines 7-9),
	a second layer of material (Barker ‘694 - claim 1 line 9), formed as an array attached to the skin facing surface of the first layer of material (Barker ‘694 - claim 1 lines 9-10 and 12-14), the array comprising at least one pad or protrusion (Barker ‘694 - claim 1 lines 9-10), wherein the array is arranged in a predetermined shape having a width of between 1 and 10 cm (Barker ‘694 - claim 1 lines 11-12) to apply a greater level of compression targeted to at least 20% of the total length of the one or more surface veins under skin (Barker ‘694 - claim 1 lines 12-16), which include a cephalic vein, a basilic vein, a short saphenous vein, a long saphenous vein, a specific plexus of veins, a specific lymphatic plexus, a drainage plexus, and a collection of lymphatic vessels (Barker ‘694 - claim 1 lines 19-27).
Regarding claim 13 of the instant application, Barker ‘694 discloses the invention as applied to claim 10 above. Barker ‘694 further recites wherein the array applies targeted compression to between 60% and 100% of the total length of the one or more surface veins (Barker ‘694 - claim 11 lines 1-3).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9, 11, and 13-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  These claims positively recite limitations claim part of the human body which are not patentable subject matter.
Claim 1 lines 8-11 
Claim 2 lines 1-2 recites the limitation “wherein targeted compression is applied to the area of the body” which positively recites a part of the human body.  Examiner suggests amending the claim to recite --wherein targeted compression is configured to be applied to the area of the body--.
Claim 3 lines 1-2 recites the limitation “wherein the graduated compression is applied with great compression to a skin area…” which positively recites a part of the human body.  Examiner suggests amending the claim to recite --wherein the graduated compression is configured to be applied with great compression to a skin area…--
Claim 7 lines 1-3 recites the limitation “wherein the array applies targeted compression to between 60% and 100% of the total length of the one or more surface veins” which positively recites a part of the human body.  Examiner suggests amending the claim to recite --wherein the array is configured to apply targeted compression to between 60% and 100% of the total length of the one or more surface veins--. Claims 8-9 are rejected as dependent on parent claim 7.
Claim 11 lines 1-2 recites the limitation “wherein the graduated compression is applied with great compression to a skin area…” which positively recites a part of the human body.  Examiner suggests amending the claim to recite --wherein the graduated compression is configured to be applied with great compression to a skin area…--.
Claim 13 lines 1-3 recites the limitation “wherein the array applies targeted compression to between 60% and 100% of the total length of the one or more surface veins” which positively recites a part of the human body.  Examiner suggests amending the claim to recite --wherein the array is configured to apply targeted compression to between 60% and 100% of the total length of the one or more surface veins--. Claims 14-15 are rejected as dependent on parent claim 13.
Allowable Subject Matter
Claims 12 and 16-17 are objected to as being dependent upon a rejected base claim (claim 10), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The closest prior art made of record in the parent application was US 2007/0033696 to Sellier.  As stated in the Reasons for Allowance section of the office action for the parent application (14/804,990), the same applies for the instant application such that regarding claims 1 and 10 of the instant application, Sellier does not teach of fairly suggest an article of clothing having a second layer of material formed as an array attached to the skin facing surface of the first layer of material, the array comprising at least one pad or protrusion, wherein the array is arranged in a predetermined shape having a width of between 1 and 10 cm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL A BEREZIK/Examiner, Art Unit 3786                                                                                                                                                                                                        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786